Motion by appellant to enlarge times fixed in the order of the Supreme Court, Dutchess County, dated October 26, 1966, for service of the complaint and the answer, etc., disposed of as follows: On the court’s own motion, its decision (31 A D 2d 545) dated November 18, 1968, for affirmance of said order, is amended by adding a direction that appellant’s time to serve its complaint is extended to January 31, 1969, and respondents’ time to answer or move with respect to the complaint is extended to 10 days after service of the complaint; and order of this court dated November 18, 1968 is amended accordingly. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.